DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 9-20 in the reply filed on 10/06/2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2022.
Specification
The disclosure is objected to because of the following informalities: The specification has inconsistent reference number usage. For instance, paragraph 33 has reference number 32 as a first lumen and a second lumen in lines 1-2. Paragraph 33 also recites the second lumen as 36.   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2009/0156997 to Trenhaile.
As to claim 9, Trenhaile discloses a method comprising passing a suture (324, the guide wire can read on the suture, figure 10, paragraph 41-43) through a graft (“patch”, figure 10-11), routing the suture through a first lumen (322) of a first arm (326, figure 10) of a surgical tool (320, figure 10), cleating the suture within a channel formed in an outer surface of the handle of the surgical tool (paragraph 47, figure 16, 17) folding the graft on the surgical tool (figure 12, the graft is compressed which can be folded), inserting the folded graft through a cannula or an opening incision (paragraph 44), unfolding the graft over a soft tissue (paragraph 44), and securing the graft to the soft tissue with at least one fastener (figure 6). Trenhaile does disclose in paragraph 54 that modifications can be made to the embodiments of the invention. If it would not have been known to one of ordinary skill in the art that the fasteners and cleats can be used in the same embodiment of using the device of figure 10,11, it would have been obvious to combine the embodiments in order to have a suitable embodiment without departing from the scope of Trenhaile that can deliver and secure a graft to soft tissue. 
As to claim 10, Trenhaile discloses passing a second suture (second 324, figure 10), through the graft, routing the second suture through a second lumen (second 322) of a second arm (326) of the surgical tool (figure 10), cleating the second suture within a second channel formed in the outer surface (paragraph 47, figure 16, 17). 
As to claim 11, 17, Trenhaile discloses removing the suture and the second secure from the graft after securing the graft to the soft issue (paragraph 44).
As to claim 12, 13, Trenhaile discloses passing a third suture and fourth (third and fourth guidewires 324, figure 10, 11) through the graft, and cleating the third and fourth suture within a third and fourth channel formed in the outer surface (paragraph 47, figure 16, 17). Trenhaile discloses guidewires can be cleated, therefore the third and fourth guidewires as seen in figure 10, can be cleated, and where they are cleated can be the third and fourth channels.
As to claim 14, Trenhaile discloses the third suture is cleated within the third channel and the fourth suture is cleated within the fourth channel without passing either of the third suture or the fourth suture through the first lumen or the second lumen (figure 10). The third and fourth wire guides extend within their own arm channel, therefore they will not pass through the first or second lumen.
As to claim 16, Trenhaile discloses anchoring a lateral side of the graft to bone (figure 6).
As to claim 18, Trenhaile discloses the first arm includes an offset configuration (paragraph 40, the L-shape will read on the offset configuration based on the shape of L).
As to claim 19, Trenhaile discloses the step of unfolding includes moving the surgical tool from a folded to a spread position (paragraph 41).
As to claim 20, Trenhaile discloses the step of unfolding includes rotating the surgical tool relative to the handle (paragraph 41).
Claims 9, 10, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0336261 to Ravenscroft in view of U.S. Patent Publication  2014/0172016 to Housman.
As to claim 9, Ravenscroft discloses a method comprising passing a suture (“suture” paragraph 37) through a graft (“graft”, paragraph 37, as disclosed in the method of paragraph 43-44 corresponding to graft “349”), routing the suture through a first lumen (232, the slots can read on a lumen) of a first arm (226, figure 10, paragraph 37-39) of a surgical tool (222, figure 10), folding the graft on the surgical tool (paragraph 39), inserting the folded graft through a cannula (364) or an opening incision (paragraph 44, 46), unfolding the graft over a soft tissue (paragraph 47), and securing the graft to the soft tissue with at least one fastener (358, paragraph 41-42) but is silent about the cleating the suture within a channel formed in an outer surface of the handle of the surgical tool.
Housman teaches a similar method (surgical anchor delivery system, abstract) having cleating the suture within a channel (channels of cleats 32, paragraph 37, figure 1, 6a) formed in an outer surface of the handle of the surgical tool of the purpose of securing the free suture ends. It would have been obvious to one ordinary skill in the art before the effective filing date to use the cleating step of Housman in the method of Ravenscroft in order for securing the free suture ends.
As to claim 10, with the method of Ravenscroft and Housman above, Ravenscroft discloses passing a second suture (“suture” paragraph 37, the sutures as highlighted in the embodiment of figure 11) through the graft, routing the second suture through a second lumen (238, the slot can read on a lumen) of a second arm (228) of the surgical tool (figure 10). Housman teaches cleating the second suture within a second channel formed in the outer surface (the second cleat 32, figure 1,6a, paragraph 37). The cleating teaching of Housman can be applied to the second suture which can read on the second channel. 
As to claim 12, 13, with the method of Ravenscroft and Housman above, Ravenscroft discloses passing a third suture and fourth (“suture” paragraph 37, the third and fourth sutures as highlighted in the embodiment of figure 11) through the graft. Housman teaches cleating the third and fourth suture within a second channel formed in the outer surface (the third and fourth cleats 32, figure 1,6a, paragraph 37). The cleating teaching of Housman can be applied to the third and fourth sutures.
As to claim 14, with the method of Ravenscroft and Housman above, Ravenscroft as modified by Housman discloses the third suture is cleated within the third channel and the fourth suture is cleated within the fourth channel without passing either of the third suture or the fourth suture through the first lumen or the second lumen (figure 9, 11). The third and fourth sutures of Ravenscroft would pass into the slots 232 238 of the first and second suture slots. The third and fourth suture would either pass through their own slots, or be attached directly to the cleats of Housman. 
As to claim 15, 16, with the method of Ravenscroft and Daugherty above, Ravenscroft discloses anchoring a lateral side of the graft to bone using the third suture (paragraph 42-44, 47, the suture anchors are used to anchor the graft to bone using a third suture).
As to claim 18, with the method of Ravenscroft and Daugherty above, Ravenscroft discloses the first arm includes an offset configuration (figure 9).
As to claim 19, with the method of Ravenscroft and Daugherty above, Ravenscroft discloses the step of unfolding includes moving the surgical tool from a folded to a spread position (figure 10,9, paragraph 37).
As to claim 20, with the method of Ravenscroft and Daugherty above, Ravenscroft discloses the step of unfolding includes rotating the surgical tool relative to the handle ( paragraph 37).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,405,360 to Tovey, U.S. Patent 5,797,929 to Andreas, U.S. Patent 7,326,222 to Dreyfuss, U.S. Patent Publication 2005/0065535 to Morris, U.S. Patent 2010/0069930 to Roslin, U.S. Patent Publication 2014/0107675 to Hansen, U.S. Patent Publication 2016/0157980 to Poucher, U.S. Patent Publication 2017/0000476 to Dougherty, U.S. Patent Publication 2017/0095324 to Adams, and US. Patent Publication 2017/0172562 to Lombardo, all disclose similar devices readable, combinable, or capable of providing evidence on the claims of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771